Per Curiam:

In this case after a finding for the plaintiff, the defendant mailed to the trial judge a draft report and a request for a hearing thereon. He did not file a copy of the draft report or a claim of report with the Court.
The trial judge made a finding that the defendant had not complied with Rule '#28 of the Rules of the District Courts (1965) and ordered the draft report dismissed.
Mario L. Simeola for the Plaintiff
Harold F. Tracy for the Defendant
The ease was reported to this Division by the trial judge on the question of law raised by the order dismissing the draft report.
The defendant filed no brief in connection with the report to this Division and counsel for defendant did not appear when the case came before the Division for argument.
The trial judge was correct in dismissing the draft report. The failure to file a copy of it with the trial court within ten (10) days after notice of the finding was a fatal error on the part of the defendant. Rule #28 of the District Courts (1965). Wind Innersole & Counter Co. v. Geilich, 317 Mass. 327.
The report is dismissed.